Opinion by
Judge Pryor:
The appellee’s debt was satisfied in full, including interest and costs, by his purchase of appellant’s land. The agreement to permit its redemption by the debtor was voluntary on the part of the appellee, and without any other consideration than his wish that appellant should keep the land and pay the money. This the latter agreed to do, and made various payments for the purpose of redeeming the .land, even after the sale had been confirmed, and reduced the indebtedness by three payments from1 $3,100 to a sum less than $1,000. The commissioner, in ascertaining the amount of credits and the balance due appellee, gave interest at six per cent, on the debt, interest and costs, for which the land sold and which was the entire debt due. This was proper; the debt had been paid and the appellee had the right at any time when there was a default to take possession of his land or enforce the payment of his judgment by again selling it. The appellant failed to redeem, and the interest should have *409been calculated at the rate of six per cent, on the amount of the purchase-price from the date of the purchase.

Roe & Roe, for appellant.


E. F. Dulin, for appellee.

The judgment is therefore reversed and cause remanded for further proceedings. We think the first report of the commissioner contains both the law and equity of this case.